UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1874



ARDIS W. SMALLS,

                                              Plaintiff - Appellant,

          versus


SOUTH CAROLINA ELECTRIC & GAS COMPANY; ROBERT
A. BARTON; STEPHEN A. BYRNE; GREGORY H.
HALNON; APRIL R. RICE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Terry L. Wooten, District Judge. (CA-
02-1627-25-BD)


Submitted:   December 4, 2002             Decided:   January 16, 2003


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ardis W. Smalls, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ardis W. Smalls appeals the district court’s order accepting

the recommendation of the magistrate judge and summarily dismissing

his employment discrimination action.   We have reviewed the record

and find no reversible error.   Accordingly, we affirm the district

court’s order.   See Smalls v. South Carolina Electric & Gas Co.,

No. CA-02-1627-25-BD (D.S.C. filed July 15, 2002; entered July 16,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2